The appeal is from a judgment of conviction for murder in the second degree, with punishment fixed at imprisonment for a period of twenty-five years.
The record of this case has been carefully read and considered. The bill of exceptions discloses some few exceptions to rulings on the evidence, but they are so palpably free from error as to require no separate treatment here, though they have each been duly considered by the court in consultation. Like observation is applicable to the one charge refused to defendant.
The record proper also appears entirely regular. No error appearing, the judgment of conviction will be here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER. JJ., concur.